DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-34, drawn to a method and apparatus for carrying out chemical, biochemical and/or immunochemical analysis for liquid samples.
Group II, claims 35 and 36, drawn to a method for determining an antigen by means of a heterogeneous immunoassay.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I (claims 1-34) is drawn to an automatic analyzer for carrying out chemical, biochemical and/or immunochemical analyses of liquid samples which are present in a sample store of the analyzer, using liquid reagents which are present in at least one reagent store of the analyzer, the analyzer comprising cuvettes for receiving the liquid samples and reagents, wherein a multiplicity of cuvettes is arranged in the analyzer as at least one stationary, linear cuvette array, and the analyzer having movable and stationary automated components, and at least comprising: a pipettor, which is movable in the x direction along a movement line defined by the linear cuvette array and which is equipped with at least one pipetting needle; a mixer unit; an optical measuring unit: a cuvette washer which is movable in the x direction; a needle washer; as well as a stationary thermostatical control unit, wherein at least two automated components are movable in the x direction independently of one another along or parallel to the movement line defined by the linear cuvette array and each have access to different cuvettes or groups of cuvettes in a freely selectable order; as well as a method for automated chemical, biochemical and/or immunochemical analysis of liquid samples, using liquid reagents which are present in at least one reagent store of the analyzer, for determining at least one analyte concentration in the sample.
Group 2 (claims 35 and 36) is drawn to a method for determining an antigen by means of a heterogeneous immunoassay, wherein firstly in a step sequence A, a sample for determining the antigen, a suspension of magnetic particles containing a capture antibody, and optionally a tracer antibody or a labelled antigen, are pipetted into a selected cuvette of a stationary cuvette array, and the subsequent step B comprises an immunochemical analysis, such as a) separating the magnetic particles, b) introducing a washing solution and drawing it off by suction, one or more times, c) adding a metered quantity of a trigger fluid, as well as d) measuring the sample by luminometry, using a measuring and manipulation module which is movable along the cuvette array and which is stopped at the selected cuvette in order to carry out individual or all of steps a) to d). 
The groups of inventions do not meet the requirement of unity of invention (PCT Rule 13) for the following reasons:  the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Knobel (US 5,482,864). Knobel discloses an automatic analyzer (the abstract; column 1, lines 5-10; column 1, line 38 to column 4, line 22; figure 1) for carrying out chemical, biochemical and/or immunochemical analyses of liquid samples (column 3, lines 21-23: "solution already located in the reaction vessel") which are present in a sample store (figure 1 (7)) of the analyzer, using liquid reagents (column 3, lines 21-23: "further solutions") which are present in at least one reagent store (column 4, lines 2-10; figure 1 (3, 4)) of the analyzer, the analyzer comprising cuvettes (figure 1 (8)) for receiving the liquid samples and reagents, wherein a multiplicity of cuvettes (8) is arranged in the analyzer as at least one stationary, linear cuvette array (figure 1 (8)), and the analyzer having movable and stationary automated components (figure 1 (11, 12, 14)), and at least comprising: a pipettor (figure 1 (14)) which is movable in the x direction along a movement line defined by the linear cuvette array and which is equipped with at least one pipetting needle (figure 1 (18)) which can be lowered in the z direction into the cuvettes (column 4, lines 11-17) and can be moved between the cuvettes and the sample store and/or the reagent store in a y direction which is substantially normal to the x direction; a mixer unit (column 3, lines 9-23; figure 1 (14, 18)); an optical measuring unit (figure 1 (12)); and a stationary thermostatical control unit (figure 1 (9)); as well as a method (column 1, lines 5-9: the automatic analyzer is used to carry out immunoassays) for automated chemical, biochemical and/or immunochemical analysis of liquid samples, using the automatic analyzer, for determining at least one analyte concentration in the sample. 
The difference between the disclosure of Knobel and Group I and II of inventions can be defined as follows:
The automatic analyzer additionally comprises a cuvette washer, which is movable in the x direction, for cleaning the cuvettes, and a needle washer for cleaning the at least one pipetting needle, and at least two automated components are movable in the x direction independently of one another along or parallel to the movement line defined by the linear cuvette array and each have access to different cuvettes or groups of cuvettes in a freely selectable order; in the method, the cuvette is washed, dried, and made available for subsequent analysis.
      The first problem to be solved consists in providing an automatic analyzer and a method for automatic analysis of liquid samples, in which reuse of cuvettes is possible. The second problem to be solved consists in providing an automatic analyzer and a method for automatic analysis of liquid samples, in which there is no need to replace the pipetting needle in order to use different samples. The third problem to be solved consists in providing an automatic analyzer and a method for automatic analysis of liquid samples, in which the sample analysis can be carried out more rapidly.
Group 2: the method comprises determining an antigen by means of a heterogeneous immunoassay. The problem to be solved consists in providing a method for determining an antigen by means of a heterogeneous immunoassay.
No further special technical features are available by means of which a relationship could be established between the subject matter of the two groups of claims. Consequently, neither the objective technical problems addressed by the subject matter of the two inventions nor the solutions thereto that are defined by the possible special technical features make it possible to link a common inventive concept between the inventions. The two groups of claims therefore define two different inventions which are not linked by a single general inventive concept. The application therefore does not meet the requirement of unity of invention (PCT Rule 13).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798